Citation Nr: 0728562	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-01 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from March 1966 to January 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which granted service connection for PTSD and 
assigned an initial 30 percent rating, effective from April 
30, 2003.  The veteran appealed the initial rating assigned.  

After the veteran submitted his Notice of Disagreement in 
March 2004, the veteran moved to New Mexico, and  
jurisdiction of the case was transferred to the Albuquerque, 
New Mexico, RO.  

In a September 2004 rating decision, the Albuquerque RO 
increased the initial rating to 50 percent, effective from 
April 30, 2003, the effective date of service connection.  As 
the award was not a complete grant of benefits, the 
Albuquerque RO correctly issued a Statement of the Case (SOC) 
in September 2004.  See AB v. Brown, 6 Vet. App. 35 (1993).  
The veteran subsequently timely perfected his appeal.

The veteran moved back to Colorado, and the case was 
therefore transferred back to the Denver RO in October 2006.

In May 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The veteran seeks an initial rating in excess of 50 percent 
for the service-connected PTSD.  In an April 2005 statement 
the veteran asserted that his non-service-connected liver 
disease, including the worry associated with needing a liver 
transplant, aggravated his PTSD symptoms.  Subsequently, the 
veteran underwent a liver transplant.  

Additionally, the veteran testified at his personal hearing 
in May 2007 that his PTSD symptoms had worsened since he was 
initially rated, and in particular, had worsened within the 
last year.  

The veteran's representative indicated at the hearing that 
there were pertinent outstanding VA outpatient mental health 
records that were not associated with the claims file.  All 
VA records are constructively of record.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Therefore, all the veteran's VA 
mental health treatment records should be obtained and 
associated with the claims file.

In light of the foregoing, the veteran should be re-examined 
to determine the current nature, extent, and severity of his 
service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and private 
medical records and mental health records 
concerning treatment received by the 
veteran for his PTSD, not already 
associated with the claims file.  

2.  After completion of #1 above, 
schedule the veteran for a VA psychiatric 
examination to determine the current 
nature and extent of his service 
connected PTSD.  All indicated tests and 
studies should be performed.  The claims 
folder and a copy of this remand must be 
provided to the examiner in conjunction 
with the examination.  The examiner 
should summarize the medical history, 
including the onset and course of PTSD; 
describe any current symptoms and 
manifestations attributed to the PTSD; 
and provide diagnoses for any and all 
psychiatric pathology manifested.  The 
examiner's findings should include a 
Global Assessment of Functioning (GAF) 
score, and a discussion of the veteran's 
symptoms in relation to the rating 
criteria at 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  All opinions expressed must 
be supported by a complete rationale.  

3.  Following completion of the 
development requested, readjudicate the 
veteran's claim.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



